UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: March 31 Date of reporting period: December 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Money Market Fund Securities owned by the Fund on December 31, 2007 (unaudited) Interest Maturity Credit Par value Issuer rate date rating (A) Value Commercial paper 52.05% (Cost $176,380,354) Asset Backed - Finance 2.06% Ranger Funding Co., LLC 5.700% 01-04-08 Tier 1 $7,000 6,996,675 Asset Backed - Others 3.83% Old Line Funding, LLC 5.800 01-02-08 Tier 1 8,000 7,998,711 Old Line Funding, LLC 5.150 01-09-08 Tier 1 4,988 4,982,292 Asset Backed - Loan Receivables 2.36% Govco, LLC 5.300 01-03-08 Tier 1 8,000 7,997,644 Asset Backed - Trade & Term Receivables 0.32% Barton Capital Corp. 4.600 01-09-08 Tier 1 1,100 1,098,876 Automobiles - Parts & Equipment 0.94% Autoliv, Inc. 5.500 01-11-08 Tier 2 3,200 3,195,111 Banks - Foreign 12.89% Abbey National Plc 4.380 02-28-08 Tier 1 10,000 9,929,433 Bank of Montreal 5.250 01-04-08 Tier 1 10,000 9,995,625 Barclays Bank Plc 5.150 01-24-08 Tier 1 3,200 3,189,471 Deutsche Bank AG 4.590 01-02-08 Tier 1 10,000 9,998,725 Royal Bank of Canada 4.300 01-30-08 Tier 1 4,600 4,584,066 Societe General Group N.A., Inc. 5.060 02-13-08 Tier 1 6,000 5,963,737 Chemicals 2.36% BASF AG 5.380 01-10-08 Tier 1 3,000 2,995,965 BASF AG 4.730 01-25-08 Tier 1 5,000 4,984,233 Diversified Financial Services 2.24% General Electric Capital Corp. 4.500 01-03-08 Tier 1 1,612 1,611,597 IBM Corp. 4.190 01-29-08 Tier 1 6,000 5,980,447 Finance 0.41% Principal Life Insurance 4.800 01-25-08 Tier 1 1,378 1,373,590 Finance - Auto Loans 2.19% Toyota Motor Credit Corp. 4.500 03-19-08 Tier 1 7,500 7,426,875 Page 1 John Hancock Money Market Fund Securities owned by the Fund on December 31, 2007 (unaudited) Food 8.17% Cargill, Inc. 5.000 02-06-08 Tier 1 5,000 4,975,000 Cargill, Inc. 4.900 02-28-08 Tier 1 1,717 1,703,445 Cargill, Inc. 4.800 02-29-08 Tier 1 4,103 4,070,723 Kraft Foods, Inc. 5.260 01-08-08 Tier 2 3,000 2,996,932 Nestle SA 4.250 02-12-08 Tier 1 8,000 7,960,333 Nestle SA 4.280 02-20-08 Tier 1 6,000 5,964,333 Investment Banking & Brokerage 12.52% Goldman Sachs Group, Inc. 4.770 01-31-08 Tier 1 10,000 9,960,250 JPMorgan Chase & Co. 4.750 02-12-08 Tier 1 1,519 1,510,582 Lehman Brothers Holdings, Inc. 4.250 01-02-08 Tier 1 10,000 9,998,820 Merrill Lynch & Co., Inc. 5.350 01-02-08 Tier 1 7,000 6,998,960 UBS Finance Delaware LLC 5.035 01-15-08 Tier 1 6,000 5,988,252 UBS Financial Services, Inc. 4.370 02-11-08 Tier 1 8,000 7,960,184 Medical - Health Maintenance Organization 0.88% Wellpoint, Inc. 5.450 01-03-08 Tier 2 3,000 2,999,092 Retail - Drug Stores 0.88% CVS Corp. 5.250 01-23-08 Tier 2 3,000 2,990,375 Interest Maturity Credit Par value Issuer rate date rating (A) Value Corporate interest-bearing obligations 43.50% (Cost $147,384,329) Asset Backed - Auto Loan 2.08% Capital Auto Receivables Asset Trust 5.672% 09-25-08 Tier 1 455,799 455,799 Capital Auto Receivables Asset Trust (S) 5.605 08-15-08 Tier 1 1,140,073 1,140,073 Capital Auto Receivables Asset Trust (S) 5.264 09-15-08 Tier 1 1,803,735 1,803,735 Ford Credit Auto Owner Trust (S) 5.292 10-15-08 Tier 1 1,173,266 1,173,266 Honda Auto Receivables Owners Trust 5.565 04-15-08 Tier 1 288,014 288,014 Hyundai Auto Receivables Trust 5.290 10-15-08 Tier 1 736,228 736,228 Nissan Auto Receivables Owner Trust 5.264 10-15-08 Tier 1 1,441,737 1,441,737 Banks - Foreign 3.01% Abbey National Treasury Services Plc (P) 4.780 09-30-08 Tier 1 2,520 2,519,180 Credit Suisse USA, Inc. 4.625 01-15-08 Tier 1 1,500 1,499,510 Societe General Group N.A., Inc. (P) 4.815 03-26-08 Tier 1 6,200 6,194,586 Page 2 John Hancock Money Market Fund Securities owned by the Fund on December 31, 2007 (unaudited) Banks - U.S. 6.17% Bank of America Corp. (P) 5.084 07-25-08 Tier 1 1,610 1,610,089 Bank of America Corp. 3.875 01-15-08 Tier 1 2,390 2,388,819 Bank of New York Mellon (The) 3.800 02-01-08 Tier 1 2,805 2,802,054 Bank One Corp. 2.625 06-30-08 Tier 1 1,000 988,357 FleetBoston Financial Corp. 3.850 02-15-08 Tier 1 4,500 4,494,143 U.S. Bank NA 4.125 03-17-08 Tier 1 2,600 2,595,626 Wachovia Bank NA (P) 4.848 06-27-08 Tier 1 1,410 1,410,130 Wells Fargo & Company (P) 5.186 03-10-08 Tier 1 2,611 2,611,772 Wells Fargo & Company 4.125 03-10-08 Tier 1 1,000 998,076 Wells Fargo & Company 3.500 04-04-08 Tier 1 1,000 996,350 Diversified Financial Services 7.40% Citigroup, Inc. (P) 5.409 05-02-08 Tier 1 1,200 1,200,011 Citigroup, Inc. (P) 5.191 03-07-08 Tier 1 5,000 4,999,851 Citigroup, Inc. 3.500 02-01-08 Tier 1 3,000 2,995,552 General Electric Capital Corp. (P) 5.025 05-19-08 Tier 1 450 449,883 General Electric Capital Corp. 4.250 01-15-08 Tier 1 2,292 2,291,301 General Electric Capital Corp. 4.125 03-04-08 Tier 1 5,000 4,990,252 IBM Corp. 3.800 02-01-08 Tier 1 8,150 8,140,209 Finance 1.31% Principal Life Insurance (S) 3.625 04-30-08 Tier 1 4,475 4,454,876 Finance - Auto Loans 2.66% American Honda Finance Corp. (P)(S) 5.213 07-07-08 Tier 1 $5,000 4,998,690 American Honda Finance Corp. (P)(S) 4.959 05-12-08 Tier 1 1,500 1,500,166 American Honda Finance Corp. (S) 4.250 03-11-08 Tier 1 2,500 2,496,472 Finance - Consumer Loans 4.51% John Deere Capital Corp. (P) 5.271 06-10-08 Tier 1 7,300 7,301,564 John Deere Capital Corp. 4.500 08-25-08 Tier 1 3,000 2,986,011 John Deere Capital Corp. 3.900 01-15-08 Tier 1 5,000 4,997,795 Finance - Credit Card 1.33% American Express Co. (P) 5.277 09-17-08 Tier 1 4,500 4,500,000 Machinery - Construction & Mining 1.32% Caterpillar Financial Services Corp. (P) 4.939 02-11-08 Tier 1 3,000 2,998,684 Caterpillar Financial Services Corp. 2.700 07-15-08 Tier 1 1,494 1,475,716 Investment Banking & Brokerage 4.53% Bear Stearns Co., Inc. 4.000 01-31-08 Tier 1 2,666 2,662,854 Goldman Sachs Group, Inc. 4.125 01-15-08 Tier 1 1,100 1,099,526 JPMorgan Chase & Co. (P) 5.154 01-25-08 Tier 1 6,254 6,254,351 JPMorgan Chase & Co. (P) 4.000 02-01-08 Tier 1 1,000 999,108 Lehman Brothers Holdings, Inc. 4.000 01-22-08 Tier 1 4,340 4,336,478 Retail 2.77% Wal-Mart Stores, Inc. (P) 4.891 06-16-08 Tier 1 9,395 9,392,697 Page 3 John Hancock Money Market Fund Securities owned by the Fund on December 31, 2007 (unaudited) Telecommunication Services 6.41% AT&T, Inc. (P) 4.959 05-15-08 Tier 1 5,798 5,798,461 BellSouth Corp. (P) 4.969 08-15-08 Tier 1 2,275 2,272,976 Verizon Communications, Inc. 4.000 01-15-08 Tier 1 13,650 13,643,301 Interest Maturity Credit Par value Issuer rate date rating (A) Value U.S. government obligations 4.21% (Cost $14,275,000) Government - U.S. Agencies 4.21% Federal Home Loan Bank 4.550% 11-28-08 Tier 1 $7,500 7,500,000 Federal Home Loan Bank 4.550 12-04-08 Tier 1 1,775 1,775,000 Federal Home Loan Bank 4.400 01-13-09 Tier 1 5,000 5,000,000 Total investments (Cost $338,039,683) 99.78% Other assets and liabilities, net 0.22% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 4 John Hancock Money Market Fund Notes to Schedule of Investments December 31, 2007 (unaudited) (A) Quality ratings are unaudited and indicate the categories of eligible securities, as defined by Rule 2a-7 of the Investment Company Act of 1940, owned by the Fund. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $17,567,278 or 5.19% of the Fund's net assets as of December 31, 2007. The cost of investments owned on December 31, 2007, including short-term investments, was $338,039,683. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation Securities in the Funds portfolio are valued at amortized cost, in accordance with Rule 2a-7 of the Investment Company Act of 1940, as amended, which approximates market value. The amortized cost method involves valuing a security at its cost on the date of purchase and thereafter assuming a constant amortization to maturity of the difference between the principal amount due at maturity and the cost of the security to the Fund. Interest income is accrued daily and included in interest receivable. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 28, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: February 28, 2008
